Citation Nr: 0308936	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  01-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the creation of the overpayment of Department of 
Veterans Affairs (VA) apportionment benefits for the period 
from February to June 1998 in the amount of $944 was proper.

2.  Entitlement to waiver of the recovery of overpayment of 
VA apportionment benefits in the amount of $2166, to include 
whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1975.  The appellant is the veteran's ex-spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Committee on Waivers and 
Compromises (the Committee) of the VA Regional Office (RO) in 
San Juan, Puerto Rico and the RO.  The appellant was 
requested and scheduled for a hearing before the Committee; 
however, she canceled this hearing in June 1999.  The Board 
remanded the case for additional development in October 2001.  
The appellant was scheduled for another hearing in December 
2002, however, she canceled this hearing in November 2002 and 
requested the case be sent to the Board. 

The Board observes that the RO indicated that the appellant 
requested waiver of the recovery of the overpayment of VA 
apportioned benefits in the amount of $944 for the period 
from February to June 1998 and that this issue was referred 
to the Committee.  However, a Committee decision on waiver of 
the recovery of an overpayment of $944 is not of record.  
This issue is referred to the RO.


FINDINGS OF FACT

1.  In April 1998, the appellant was granted apportionment of 
the veteran's VA benefits in the amount of $350 per month 
effective from February 1998.  

2.  Due to financial hardship on the part of the veteran and 
with the agreement of the appellant, the RO reduced the 
amount of apportionment to $114 in June 1998 effective from 
February 1988.  This action created an overpayment of $944.

3.  In April 1998 and on several occasions thereafter, the 
appellant was informed, in writing, that she was receiving 
apportioned VA benefits as the separated dependent spouse and 
that she should promptly notify VA of any change in her 
marital status to prevent an overpayment of benefits.

4.  In January 1999, the appellant submitted a copy of a 
divorce decree showing that she and the veteran were divorced 
in September 1998.

5.  In April 2000, the appellant's apportionment benefits 
were terminated effective September 1, 1998, based on her 
divorce.  This action created an overpayment of $2166.

6.  The appellant's failure to submit timely information 
regarding her divorce from the veteran in September 1998 does 
not rise to the level of fraud, misrepresentation, or bad 
faith. 

7.  The appellant's failure to notify VA promptly of the 
divorce and continued receipt of apportionment benefits 
contributed substantially to creation of the debt.

8.  As it took VA more than one year to terminate the 
appellant's apportionment benefits after notification of the 
divorce, the VA had some fault in creation of the debt.

9.  Collection of the debt would not deprive the appellant of 
basic necessities.

10.  Recovery of the debt would not nullify the objective for 
which apportionment benefits are intended.

11.  Failure to make restitution results in unfair gain to 
the debtor.

12.  The debtor did not change her position to her detriment 
in reliance on receipt of VA benefits.


CONCLUSIONS OF LAW

1.  The overpayment of apportionment benefits in the 
calculated amount of $944 was properly created.  38 U.S.C.A. 
§ 5112 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.500(b)(2), 
3.501(d)(2) (2002).

2.  The overpayment of apportionment benefits in the 
calculated amount of $2166 was properly created.  38 U.S.C.A. 
§ 5112 (West 2002); 38 C.F.R. §§ 3.500(b)(2), 3.501(d)(2) 
(2002).

3.  Recovery of an overpayment of disability pension benefits 
in the amount of $2166 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Creation

The appellant contends that the overpayments of $944 and 
$2166 were not proper and were the result of mistakes on part 
of VA personnel.

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of pension, 
compensation, or dependency and indemnity compensation 
benefits for a payee or dependent by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of the last payment.  38 U.S.C.A. 
§ 5112(b) (10) (West 2002); 38 C.F.R. § 3.500(b) (2) (2002).  
Where an award is reduced, the reduced rate will be effective 
the day following the date of discontinuance of the greater 
benefit.  38 U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. § 
3.500(a) (2002).  The effective date of apportionment is the 
date of the last payment when the reason for apportionment no 
longer exists.  38 C.F.R.§ 3.500(d)(1) (2002).


A.  $944 overpayment 

In April 1998, the appellant was awarded apportionment of the 
veteran's VA benefits in the amount of $350 effective from 
February 1998.  At that time, the appellant was advised that 
the apportionment was awarded on the basis of her status as 
the veteran's separated dependent spouse and that she should 
notify VA immediately if her marital status changed.  In a 
June 1998 VA Form 119, Report of Contact, setting forth the 
telephone discussions with the veteran and the appellant, it 
was reported that the appellant agreed to the reduction of 
the apportionment and was aware that an overpayment would be 
created.  In June 1998, the RO reduced the appellant's 
apportionment award from $350 to $114 effective from February 
1998, the date of the apportionment award.  The basis for 
this decision was undue financial hardship of the veteran.  
It was noted that the appellant agreed to the reduction.  
Thereafter, the appellant disagreed with the creation of the 
overpayment which resulted from this reduction.  Here, as 
this is reduction of an award, the effective date of the 
reduced rate is the day following the date of discontinuance 
of the greater benefit.   

In this case, the RO determined that the veteran submitted 
evidence of undue financial hardship caused by the 
apportionment of $350 to the appellant when he only received 
$114 in benefits for a dependent spouse.  Moreover, the 
appellant indicated that she was working and receiving income 
and only expected to receive approximately $100 in 
apportioned benefits.  Accordingly, the RO retroactively 
adjusted the appellant's apportionment award to the date of 
the apportionment.  See 38 C.F.R. §§ 3.450, 3.451.  The 
appellant did not submit any documentation to show that the 
RO's action was in error.  

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 
Accordingly, the Board concludes that the overpayment of 
apportionment benefits in the calculated amount of $944 was 
properly created.

B.  $2166 overpayment

In January 1999, the appellant also submitted a divorce 
decree showing that she and the veteran divorced in September 
1998.  In April 2000, the RO terminated the appellant's 
apportionment benefits effective September 1, 1998.  This 
action resulted in the creation of an overpayment in the 
amount of $2166, of which the appellant was notified in April 
2000.  

The effective date of discontinuance is the date of the last 
payment when the reason for apportionment no longer exists.  
38 C.F.R.§ 3.500(d)(1).  Here, there is no dispute in this 
case that the veteran and the appellant were divorced in 
September 1998 and thus, the reason for the apportionment no 
longer existed.  Accordingly, the RO properly terminated the 
appellant's apportionment award.  She was no longer the 
veteran's dependent spouse, effective September 1, 1998, the 
date of the last payment when the reason for apportionment no 
longer exists, i.e. the first of the month in which the 
divorce was granted.

Prior to September 1998, she was properly paid apportionment 
benefits or $114 per month, the amount the veteran received 
for a dependent spouse.  However, as reflected by evidence of 
record, it is clear that she was paid benefits to which she 
had no legal entitlement following her divorce in September 
1998.  Nevertheless, it is contended that VA was advised of 
the divorce in January 1999 via a letter, and that the 
appellant is not at fault in the creation of the overpayment 
because she fulfilled her responsibility of notification.  
Accordingly, she believes that the VA was at fault with 
respect to creation of the overpayment.

Notwithstanding her contentions, the appellant continued to 
receive apportionment benefits as a dependent spouse.  The 
fact that she continued to receive this compensation each 
month does not support her claim that the overpayment was 
created by error of the VA.  While the appellant notified VA 
of her September 1998 divorce in January 1999, she continued 
to receive and accept apportionment benefits until the RO 
terminated her award in April 2000.  There is no 
documentation of record indicating that the appellant 
contacted the VA about continued receipt of these payments or 
that she returned these payments.

In view of the foregoing, the Board finds that, as there is 
no dispute as to the amount of the apportionment benefits 
paid to a dependent spouse or the effective date of the event 
terminating entitlement to such benefits, and inasmuch as the 
effective date of termination was in accordance with 
statutory and regulatory requirements, the overpayment was 
properly created.

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 
Accordingly, the Board concludes that the overpayment of 
apportionment benefits in the calculated amount of $2166 was 
properly created.

II.  Waiver

The Board notes that the Committee considered the facts in 
this case, and concluded that the appellant had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.963(a) (2002).

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  The appellant requested waiver of the 
debt.  The RO requested that the appellant provide a 
financial status report to support her claim for waiver.  The 
Committee denied the appellant's request for waiver in a 
September 2000 decision on the basis that the appellant was 
at fault in the creation of the overpayment as she continued 
to receive apportionment benefits after her divorce, that she 
was not entitled to such monies, and that collection of the 
debt would not be against equity and good conscience as the 
appellant did not submit a financial status report.  The 
Board agrees.
  
In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a)(2002).

The indebtedness at issue resulted from the appellant's 
continued receipt of apportionment benefits for herself 
following her divorce from the veteran.  As set forth above, 
the Board finds that the appellant bears responsibility for 
the creation of the debt.  The record in this case reflects 
that the appellant was aware of the dependency reporting 
requirements applicable to her apportionment award.  Thus, 
the appellant's failure to notify VA promptly of the change 
in her marital status as a result of her divorce in September 
1998 and her continued receipt of benefits after such time 
violated the reporting requirements of 38 C.F.R. § 3.660 
(2002).  Under the circumstances, the Board concludes that 
the appellant was at fault in the creation of the 
indebtedness.  However, the record also indicates that the RO 
did not act promptly to terminate the appellant's 
apportionment benefits upon receipt of notification of the 
divorce.  Thus, VA was not without fault in the debt's 
creation. 

With respect to whether recovery of the overpayment would 
result in undue hardship to the appellant, the Board notes 
that although the RO has requested that the appellant 
complete a financial status report and submit it for 
consideration, a financial status report from the appellant 
is not of record.  Thus, the Board finds that collection of 
this debt would not deprive the appellant of the basic 
necessities.   


The Board further finds that failure to make restitution of 
the overpayment totaling $2166 would result in unfair gain to 
the appellant.  In effect, a waiver of this overpayment would 
allow the appellant to realize a gain, i.e., receipt of 
apportionment benefits to which she was not entitled.  Under 
such circumstances, the element of equity and good conscience 
pertaining to undue financial hardship is not considered to 
be of such significance as to outweigh the other critical 
elements cited herein (i.e., the appellant's fault in 
creation of debt and unjust enrichment to her if debt was 
waived) which favor the Government's right to collect the 
overpayment.  The Board does not find applicable to the facts 
in this case the other elements of the standard of equity and 
good conscience discussed above.  Specifically, while there 
is some fault on the part of VA in not processing the 
termination of the apportionment promptly, this is outweighed 
by the appellant's continued receipt and acceptance of 
benefits to which she knew she was not entitled, the lack of 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, or evidence that the appellant changed her position 
to her detriment by reliance on VA benefits by giving up some 
other valuable right or legal obligation.

As the Board concludes that the appellant was at fault in the 
creation of the indebtedness in this case and that there is 
no evidence of record that the collection of the indebtedness 
would deprive the debtor of the basic necessities of the 
life, the Board finds that recovery of the overpayment of 
$2166 would not be against the principles of equity and good 
conscience.  Accordingly, waiver of recovery of the 
overpayment is denied.  

III.  VCAA

With respect to the issues of creation of the overpayments at 
issue, there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application. 
 
In the circumstances of this case, the appellant was advised 
of the applicable laws and regulations, and the evidence 
needed to substantiate her claim by March 2001 and November 
2002 statements of the case.  Specifically, the November 2002 
letter and supplemental statement of the case advised the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, and other federal agencies.  She 
was advised that it was her responsibility to either send 
private financial records, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was requested to advise VA if there were any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
record contains the appellant's contentions and that she was 
scheduled for multiple hearings, which she cancelled.  
Although the appellant was requested to submit evidence 
support of her claim, no such evidence has been received.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

With respect of the issue of waiver of the recovery of the 
overpayment, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VCAA is not applicable to cases 
involving waiver of indebtedness.  See Barger v. Principi, 16 
Vet. App. 132 (2002). 


ORDER

The overpayment of apportionment benefits in the amount of 
$944 was properly created.

The overpayment of apportionment benefits in the amount of 
$2166 was properly created.

Waiver of recovery of the overpayment of apportionment 
benefits in the amount of $2166 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

